DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
 the “one or more air movers” must be shown or the feature(s) canceled from the claims (1, 2, 4, 7, and 21 – 27), and
the “seat assembly” must be shown or the feature(s) canceled from the claims (13 – 20) 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The Claims are objected to because of the following informalities:
In re Claim 1, please amend a typographical error in line 6, starting “fluid communication” to read “fluid communication with a conditioned area of the seat
In re Claim 17, insufficient antecedent basis has been provided for the limitation “the one or more vent ducts”.  Claim 17 depends from Claim 15, but a “one or more vent ducts” is recited in Claim 16.  For purposes of examination, Claim 17 has been interpreted to depend from Claim 16, not Claim 15.  
In re Claim 20, insufficient antecedent basis has been provided for the limitation “the intake port”, as Claim 20 depends from Claim 13, and not Claim 1.  For purposes of examination, the limitation has been understood as if to read, “an [[the]] intake port”.
In re Claim 20, insufficient antecedent basis has been provided for the limitation “the seat distribution system”.  For purposes of examination, the limitation has been understood as if to read, “the air 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. §112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “a control device for activating” in Claim 1, and “a control device that controls” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure described in the specification as performing the claimed function is as follows:
 [0039] The seat conditioning module 20 may also contain (within or spaced apart from) a control mechanism or device (not shown).  This control device may control (e.g. switch on, off ) and/or provide various power levels to part or all of the functions of the module (e.g. air mover, valve system, additional conditioning devices, conditioning modes, etc...).  This control device may include a memory function that stores pre-programmed functional information that allows it to control the different "modes" described in further detail below.
[0045] For purposes of the present invention, the control device (not shown) may be described as a device or mechanism that functions to control and/or power the functionality and/or the components of the seat conditioning module 20.  For example, this may be accomplished by the use of a programmable electronic control module.  The control module may be activated automatically or manually where it essentially instructs (e.g. via electrical signals) the components of the seat conditioning to activate. For example, the control module may instruct the air mover to motivate the air in a specific direction, instruct the thermal conditioning device 48 to activate, instruct the valve system 36 to open a desired port 34, or any combination of these actions or more.
[0069] It is contemplated that any combination of the above operational modes may be combined in sequence (e.g. pull mode - push mode - nozzle flow - etc...) over time to provide an occupant with a unique comfort experience.  This may be described as a type of thermal conditioning massage. It is contemplated that a number of combination modes may be predetermined and programmed into the control device, discussed earlier.  Therefore a user could selectively choose a pre-programmed combination or alternatively they could create their own. 

If Applicant does not intend to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph.
However, it is very respectfully requested that if Applicant indeed intends to have these limitation(s) interpreted as the structure described in the specification and equivalents thereof, to please confirm that such an interpretation is acceptable.

Claim Rejections - 35 USC §112(a)

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, and 21 – 27 are rejected under 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claim 1, written description is not found for the limitation “the one or more air movers simultaneously pushes and pulls the fluid to and from the conditioned area of the seat through the valve system”, and similarly, 
In re Claim 13, written description is not found for the limitation “air is pulled by the at least one air mover from the seat assembly through the intake, circulated through the at least one air mover, and pushed through the outlet back into the conditioned area of the seat assembly.
In re Claim 1 and 13, it appears that Applicant may be endeavoring to claim a “pull mode” operation (specification paragraph [0068], and figures 2, 3, 5, 13 and 18), 
“In the example shown in Fig. 18, the valve system is configured and positioned such that the input port 44 allows substantially only fluid to flow from the seat distribution system 38 into the seat conditioning module 20.  It is also may be configured to allow fluid to flow out of the exhaust port 42. In the example shown in Fig. 13, the valve system is configured such that air is pulled from the input port 44, the seat surface and from the ventilation duct 40.”

    PNG
    media_image1.png
    470
    1061
    media_image1.png
    Greyscale

However, written description is not found for wherein air is pulled by the at least one air mover (28) from the seat assembly through the intake, circulated through the at least one air mover, and pushed through the outlet back into the conditioned area (52) of the seat assembly.
Because a vehicle passenger cabin is a closed system, for purposes of examination,
Claim 1 has been understood as if to read, “simultaneously pushes and pulls the fluid to and from the conditioned area of the seat through the valve system” has been interpreted as “simultaneously pushes , and pulls the fluid from the conditioned area of the seat through a vehicle cabin, and through the valve system”.
Claim 13 has been understood as if to read, “air is pulled by the at least one air mover from the seat assembly, through a cabin of the vehicle, and through the intake, circulated through the at least one air mover, and pushed through the outlet back into the conditioned area of the seat assembly”.
In re Claims 1, and 22 – 25, written description is not found for the limitation wherein the assembly comprises more than one air mover.  The specification discloses that the assembly comprises a single air mover, and none of the drawings indicate more than one air mover.  
Further, paragraph [002] discloses that the objective of the invention is to “design a seat conditioning module… minimizing the number of components”.  Minimally, the addition of a second (or more) air mover adds more components including a second impeller and shaft, and the claimed addition of a second (or more) air mover teaches away from Applicant’s point of novelty.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 23, 13 – 15, 18 and 201 are rejected under 35 U.S.C. §102(a) as being anticipated by Yoshinori et al (US 6,059,018).
In re Claim 1, Yoshinori et al discloses a seat conditioning assembly (figs 1, 2) comprising: 
a conditioning module (5) adapted to connect to a seat (3) of a vehicle, the conditioning module including:
i) one or more air movers (16) for motivating a fluid, the one or more air movers including a pull (intake) line (4/300) and a push (output) line (301/33) (col 5, lns 16 – 18), wherein the pull line and the push line are in fluid communication with a conditioned area (3B. 3C) of the seat [[sea]] via a distribution system (21);
ii) a valve system (10/14/15) controlling fluid movement through the conditioning module in communication the pull line (4/300), the push line (301/33), or both and the conditioned area (3B, 3C) of the seat; the valve system (10/14/15) includes one or more sets of moveable valves in the push line, the pull line, or both: 
a) in the pull line (4/300), the at least one set of moveable valves (10, 14) is moveable between an intake port (9) that pulls from an interior of the vehicle, the distribution system, or both, directing the fluid to the air mover; 
b) in the push line (301/33), the at least one set of moveable valves (14, 15) is moveable between the distribution system (15), an exhaust (14) that expels fluid to the interior of the vehicle, or both, directing the fluid from the air mover; or 
c) in both the pull line (4/300) and the push line (301/00), the at least one set of moveable valves directs the fluid to and from the air mover simultaneously through the distribution system; 
“The doors 14, 15 are adapted to be driven either interlocked with or independently of each other”(col 5, lns 26 – 28)
iii) at least one actuation device (“servo motor not shown” col 5, lns 25 – 30) for moving the valve system to control the passage of the fluid through the at least one set of moveable valves of the valve system; and 
iv) a control device (“control unit not shown” col 5, lns 30 - 31) for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, operating the one or more air movers, or both; 
wherein the one or more air movers (16) receives fluid through the pull line from the intake port, the distribution system, or both (as an automobile is a closed system, the air mover receives fluid through both); 
wherein the one or more air movers simultaneously pushes and pulls the fluid to and from the conditioned area of the seat through the valve system (apparent, as an automobile is a closed system); and
wherein the system comprises a separate heater device (17). 
In re Claim 2, Yoshinori et al discloses further including a conditioning device (“front unit” (2)) in fluid communication with the air mover and the conditioned area (col 2, lns 49 – 51).  
Claims 3, 5, 6 and 8 – 12 have been cancelled by Applicant.
In re Claim 232, Yoshinori et al discloses (see In re Claim 1 above) wherein all of the fluid supplied from the one or more air movers (16) is provided to the conditioned area (3B, 3C) of a seat.  
figure 2: valve (10) and valve (15) open, valve (14) closed)
In re Claim 13, (see above In re Claim 1, wherein) Yoshinori et al discloses seat conditioning assembly (figs 1, 2) comprising: 
a conditioning module (5) adapted to connect to a seat assembly (3) of a vehicle, the conditioning module including: 
at least one air mover (16) that moves a fluid; 
an intake (4/300); 
an outlet (301/ 33) (col 5, lns 16 – 18); 
a separate heater device (17); 
an air distribution system (figs 1, 2: (21)) in fluid communication with a conditioned area (3B. 3C) of the seat assembly; 
a valve system (10/14/15) extending between and connecting the air distribution system and the air mover, the valve system including: 
at least one set of moveable valves (10/14/15) that are movable between the intake (4/300) and the outlet (301/33); 
at least one actuation device (“servo motor not shown” col 5, lns 25 – 30)  that moves the valve system so that passage of the fluid between the at least one air mover and the intake and outlet is controlled; and 
a control device (“control unit not shown” col 5, lns 30 - 31) that controls a position of the at least one set of moveable valves of the valve system, operation of the at least one air mover, or both; wherein 
the intake and the outlet are both at least partially in communication with the air distribution system so that the fluid is removed from the conditioned area of the seat assembly through the intake (4/300) to the at least one air mover (16) and from the at least one air mover through the outlet (301/33) to the conditioned area of the seat assembly; wherein 
air is pulled by the at least one air mover (16) from the seat assembly through the intake, circulated through the at least one air mover, and pushed through the outlet back into the conditioned area of the seat assembly (apparent, as an automobile is a closed system
In re Claim 14, Yoshinori et al discloses wherein all of the fluid supplied to the at least one air mover (16) is provided through the air distribution system (as seen in figs 1, 2).  
In re Claim 15, Yoshinori et al discloses (In re Claim 13, above) wherein all of the fluid supplied from the at least one air mover (16) is provided to the conditioned area (3B, 3C) of the seat assembly, to an exhaust (30) in communication with the valve system (col 3, ln 66 – col 4, ln1; col 5, lns16 – 18) that expels fluid to the interior of the vehicle (“rear seat”), or both.  
In re Claim 18, Yoshinori et al discloses (In re Claim 13, above) wherein the valve system is rotatable (at hinges) with two or more through holes (33, 301) that controls the fluid flow to and from the at least one air mover (16). (Apparent, as an automobile is a closed system).
In re Claim 20, Yoshinori et al discloses (In re Claim 13, above) wherein the valve system (10/14/15) is positioned so that an [[the]] intake port (9) allows the fluid to flow from both the air . 

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 21, 22, 27, 25, 26, 24, 17 and 163 are rejected under 35 U.S.C. §103 as being unpatentable over Yoshinori et al (US 6,059,018) in view of Esaki et al (US 5,924,766).
In re Claim 21, the system of Yoshinori et al has been discussed (In re Claim 1, above), but lacks wherein one or more vent ducts is connected to the valve system in fluid communication with the conditioned area of the seat.  
Esaki et al teaches a seat conditioning module (5), comprising an air mover (fig 2: (12)) including a pull line (11), a push line (outlet downstream of (13)), a distribution system (20a, 18) in fluid communication with a vent duct (17) and a conditioned area (2, 3) of a seat, and a valve system (13/16), wherein the vent duct (17) is connected to the valve system (13/16) in fluid communication with the conditioned area (via 20a) of the seat. 

    PNG
    media_image2.png
    310
    407
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Yoshinori et al as taught by Esaki et al, such that one or more vent ducts is connected to the valve system in fluid communication with the conditioned area of the seat for the benefit of providing ventilation at an alternative location, for improved user satisfaction. 
In re Claim 22, the proposed system has been discussed (In re Claim 21, above), wherein Yoshinori et al discloses wherein in the push line (301/33) and the pull line (4/300), the at least one set of moveable valves (10/14/15) is moveable between the distribution system (21), directing the fluid simultaneously to and from the one or more air movers (16) through the distribution system.  
Yoshinori et al lacks wherein the system comprises one or more vent ducts, and therefore lacks wherein the at least one set of moveable valves is moveable between the distribution system, the one or 
Esaki teaches wherein movable valve (13) is moveable between the distribution system (20a), the one or more vent ducts (17), or both, directing the fluid simultaneously to and from the one or more air movers through the distribution system (8B), the one or more vent ducts, or both (8A).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Yoshinori et al as taught by Esaki et al, such that the at least one set of moveable valves is moveable between the distribution system, the one or more vent ducts, or both, directing the fluid simultaneously to and from the one or more air movers through the distribution system, the one or more vent ducts, or both, to provide operational flexibility and improved user comfort. 
In re Claim 27, the proposed system has been discussed (In re Claim 22, above) wherein Yoshinori et al discloses the valve system (10/14/15) is rotatable (at hinged connections) with two or more through holes (33/301) that control most of the fluid flow to and from the one or more air movers.
In re Claim 25, the proposed system has been discussed (In re Claim 21, above) wherein the proposed system yields in the push line (Yoshinori et al: (301/22)), the at least one set of moveable valves (Yoshinori et al: (10/14/15)) is moveable between the distribution system (Yoshinori et al: (21)), the one or more vent ducts (Esaki et al: (17)), the exhaust (Yoshinori et al: (30)), or a combination thereof, directing all of the fluid supplied from the one or more air movers (16).  
In re Claim 26, the proposed system has been discussed (In re Claim 21, above), wherein the proposed system yields in the pull line (Yoshinori et al (4/300)), the at least one set of moveable valves (Yoshinori et al: (10/14/15)) is movable between the intake port (Yoshinori et al: (9)), the distribution system (Yoshinori et al: (21)), the one or more vent ducts (Esaki et al: (17)), or a combination thereof, directing the fluid from the one or more air movers (16).  
In re Claim 24, the proposed system has been discussed (In re Claim 23, above
In re Claim 17, the proposed system has been discussed (In re Claim 15, above), but as Yoshinori et al lacks one or more vent ducts, Yoshinori et al lacks wherein the outlet is movable between one or more vent ducts and the conditioned area of the seat.  
Esaki et al (fig 8A) teaches wherein the outlet (downstream of (13)) is movable between the one or more vent ducts (17) and the conditioned area (18) of the seat.  (As the valve (13) moves, the outlet changes).

    PNG
    media_image2.png
    310
    407
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of as Yoshinori et al as taught by Esaki et al, such that the system comprises one or more vent ducts, to provide operational flexibility and improved user comfort.
The proposed system would yield wherein the outlet is movable between one or more vent ducts and the conditioned area of the seat.  
In re Claim 16, the system of Yoshinori et al has been discussed (In re Claim 13, above), but lacks wherein the valve system is in communication with one or more vent ducts and all of the fluid supplied from the at least one air mover (12) is provided through the one or more vent ducts.
Esaki et al teaches a seat conditioning module (5), comprising an air mover (fig 2: (12)) including an intake (11), an outlet (downstream of (13)), an air distribution system (20a, 18) in fluid communication with a conditioned area (2, 3) of a seat (1), and a valve system (13/16), wherein the valve system is in communication with one or more vent ducts (17) and all of the fluid supplied from the at least one air mover is provided through the one or more vent ducts (17).

    PNG
    media_image3.png
    323
    415
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Yoshinori et al as taught by Esaki et al, such that the system comprises one or more vent ducts and all of the fluid supplied from the at least one air mover is provided through the one or more vent ducts, for the benefit of providing targeted ventilation at an alternative location when not required at the vehicle seat, for improved user satisfaction. 

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Yoshinori et al (US 6,059,018).
In re Claim 4, the system Yoshinori et al has been discussed, wherein the system comprises includes a separate heater device (17), but Yoshinori et al is silent as to whether its distance to a seat surface is 25mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the separate heater device 25mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine  skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application [0046], criticality for the claimed limitation has not been disclosed.
Claims 5 and 6 have been cancelled by Applicant.


Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Yoshinori et al (US 6,059,018) in view of Aoki (US 6,719,534).
In re Claim 7, the system Yoshinori et al has been discussed (In re Claim 1, above), but lacks wherein the seat conditioning module includes at least one thermal collection device for storing thermal energy.
Aoki taches a seat conditioning module (fig 2: (1)), wherein a vehicle seat blower unit (figs 1A, 1B: (2)) comprises a motor attachment bracket (10), the motor attachment bracket functions as a thermal collection device to sink heat that is generated by a motor drive circuit components (col 5, lns 37 – 48). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoshinori et al, as taught by Aoki, such that the seat conditioning module includes at least one thermal collection device for storing thermal energy, for the benefit of “improving cooling efficiency” (col 10, lns 21 – 33) and user satisfaction during a vehicle cooling operational mode.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Yoshinori et al (US 6,059,018) in view of Esaki et al (US 5,924,766), and further in view of Takeda et al (US 2005/0282486)
In re Claim 19, the proposed system has been discussed (In re Claim 16, above), but lacks wherein the one or more vent ducts include nozzle apertures that are configured to be located at an occupant's head, shoulders, neck, feet, or arms so that the fluid is directed to the occupant's head, shoulders, neck, feet, or arms.  However, such a technique is known in the ventilation arts; provided as evidence is Takeda et al.
Takeda et al teaches a vehicle ventilation system comprising nozzle apertures (fig 2: (34) [0033]) located in a headrest (36) of a vehicle seat (30) to direct air at a user’s face to eliminate pollen [0064 - 0065].  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed system, as taught by Takeda et al, such that a vent duct include nozzle apertures (34) that are configured to be located at an occupant's head, shoulders, neck, feet, or arms so .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Art of particular significance includes”
Aoki et al (2007/0101729) discloses a seat conditioning assembly (fig 2), comprising a conditioning module including one or more air movers (25, 34), wherein a first air mover (25) “pulls” air from a first conditioned area (1a/2a) of the seat, and a second air mover (34) “pushes” air towards a second conditioned area (1/2) of the seat.

    PNG
    media_image4.png
    510
    403
    media_image4.png
    Greyscale

Zhang (US 9,815,347) discloses a seat (11) conditioning assembly (figs 2A – 3B: (20/21/232)), comprising an air conditioner (20) having at least one air feeder (22), and a switching device (23) that makes it possible to change air flow direction in an air conduction device (21), without altering the discharge direction of the air feeder (22) and/or the rotational direction of the fluid flow device; the switching device (23) has an electronic control device (231) to switch the flow-through direction from at least a first into at least a second operating status (col 1, lns 46 - 58).
Yoshinori et al (US 5,921,100) discloses a seat conditioning assembly (figs 3 – 5), comprising a valve assembly (23/24/25) including a switching door 23 disposed at the join point between the rear foot 

    PNG
    media_image5.png
    523
    462
    media_image5.png
    Greyscale

Yoshinori et al (US 6,105,667) discloses a seat conditioning assembly (fig 4: (1A)), comprising a valve operation (11) that prevents seat over-cooling wherein cabin air (via (5a)) is supplied to a seat (2) via a fan (13)) (col 8, lns 48 - 64).

    PNG
    media_image6.png
    481
    1165
    media_image6.png
    Greyscale


Inoue et al (US 5,450,894) discloses air conditioning apparatus for a vehicle, focused on a zone adjacent a person sitting on a seat.  A bottom duct 62 has inlets 60 which are located laterally of a sitting part 50 of the seat, and a top duct 70 has an outlet 72 located above a head rest portion 58 of the seat.

    PNG
    media_image7.png
    350
    390
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note: the claims have been examined in order of dependency, not numerical order.
        2 Please note: the claims have been examined in order of dependency, not numerical order.
        3 Please note: the claims have been examined in order of dependency, not numerical order.